DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagner et al., US 2010/0240455 A1 (hereinafter Gagner).

Regarding Claim 1:  Gagner discloses a gaming establishment component comprising:
a first interface configured to communicate with a mobile device (Gagner, the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines; the wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 801.11, Ethernet, public switched telephone networks, SONET, etc. [0073] and [Fig. 3]); 
a processor (Gagner, any of the wagering game network components (e.g., the wagering game machines, servers, etc.) can include hardware [0078]; a central processing unit (CPU) 826 connected to main memory 828 [0121]); and

monitor for an occurrence of a mobile device service window triggering event (Gagner, in some embodiments, secondary content is triggered by events in primary games; alternatively, secondary content may be triggered by events independent of any primary content [0050]; in stage "3", the secondary content server 401 determines secondary content based on the user related information (e.g., player account information and preferences); for instance, the secondary content server 401 includes various types of secondary content objects 440 like templates, graphics, icons, etc.; the secondary content objects 440 can be categorized by topic, for instance by sport type, by wagering game type, by casino event type, etc.; the wagering game server 428 also contains, or can access, information 441 related to secondary wagering games, sports bets, casino events, community services, hospitality services, etc. ("wagering game related information"); the secondary content server 401 compares the user related information to the wagering game related information 441 to determine if there are any similarities or correlations; for example, the wagering game related information 441 contains information regarding upcoming sporting events; the secondary content server 401 knows that the wagering game player's account indicates that the player likes 
responsive to the occurrence of the mobile device service window triggering event, wirelessly communicate, via the first interface and to the mobile device, first data (Gagner, in stage "4", the secondary content server 401 causes the secondary content to be presented during the wagering game [0083]) associated with a service window (Gagner, the wagering game system 101 can also present secondary content notifications 114, 116, 118, in the secondary content section 105 [0045] and [Fig. 1]), wherein when received by the mobile device, the first data causes a mobile device application of the mobile device to display the service window (Gagner, the wagering game server 428 can generate control information to cause the wagering game device 402 to assemble the baseball diamond icon and the play schedule information 441 into the secondary content notification 414; the wagering game device 402, then utilizes content, control information, and priority information, to generate the secondary content notification 414 and present it in the display 409 [0083]) independent of any input received by an input device of the mobile device to display the service window (Gagner, the wagering game system 101 can present secondary content automatically, without action from players [0040]).

Regarding Claim 2:  Gagner further discloses wherein the mobile device service window triggering event occurs based on an event associated with an electronic gaming machine in communication, via a second interface, with a gaming establishment server (Gagner, casinos can use advertisements and other notifications to notify players of interesting activities, games, and events [0038]).

Regarding Claim 3:  Gagner further discloses wherein the mobile device service window triggering event occurs based on information to be displayed by the service window (Gagner, the wagering game system 101 can also present secondary content notifications 114, 116, 118, in the secondary content section 105 [0045] and [Fig. 1]).

Regarding Claim 5:  Gagner further discloses wherein the mobile device service window triggering event comprises an event selected by a player (Gagner, the secondary content notification 106 is a message regarding the player's schedule, such as travel plans, flight schedules, dinner appointments, events that the player registered for, etc. [0042] and [Fig. 1]).

Regarding Claim 6:  Gagner further discloses wherein the mobile device service window triggering event comprises an event selected by a gaming establishment operator Gagner, casinos can use advertisements and other notifications to notify players of interesting activities, games, and events [0038]).

Regarding Claim 7:  Gagner further discloses wherein when executed by the processor after the occurrence of the mobile device service window triggering event, the instructions cause the processor to communicate, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine displaying an 

Regarding Claim 8:  Gagner further discloses wherein when executed by the processor after the first data is wirelessly communicated to the mobile device, the instructions cause the processor to communicate, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine ceasing to display the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering game, the secondary display 511 for the docked mobile device 502 indicates a secondary content notification 512; the secondary content notification 512 begins in the secondary display 511 and spreads into the primary display 544; 

Regarding Claim 9:  Gagner further discloses wherein the processor comprises a processor of a slot machine interface board supported by a housing of an electronic gaming machine (Gagner, any of the wagering game network components (e.g., the wagering game machines, servers, etc.) can include hardware [0078] and [Fig. 3]; a central processing unit (CPU) 826 connected to main memory 828 [0121]).

Regarding Claim 10:  Gagner discloses a gaming establishment component comprising:
a first interface configured to communicate with an electronic gaming machine (Gagner, the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines; the wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 801.11, Ethernet, public switched telephone networks, SONET, etc. [0073] and [Fig. 3]); 
a second interface configured to communicate with a mobile device (Gagner, the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines; the wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 801.11, Ethernet, public switched telephone networks, SONET, etc. [0073] and [Fig. 3]); 

a memory device which stores a plurality of instructions, which when executed by the processor (Gagner, any of the wagering game network components (e.g., the wagering game machines, servers, etc.) can include hardware and machine-readable media including instructions for performing the operations described herein; machine-readable media includes any mechanism that provides (i.e., stores and/or transmits) information in a form readable by a machine (e.g., a wagering game machine, computer, etc.); for example, tangible machine-readable media includes read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory machines, etc.; machine-readable media also includes any media suitable for transmitting software over a network [0078]), cause the processor to:
during a period of time that a display device of the electronic gaming machine is displaying a service window, receive first data associated with an occurrence of a service window transfer event (Gagner, the notifications can appear in an area continuously, such as secondary content notification 118, which remains in the secondary content section 105 until closed or minimized by the player [0045] and [Fig. 1]), and
responsive to the occurrence of the service window transfer event:
communicate, via the first interface and to the electronic gaming machine, second data which results in the display device of the electronic gaming machine ceasing to display the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering 
wirelessly communicate, via the second interface and to the mobile device, third data associated with the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering game, the secondary display 511 for the docked mobile device 502 indicates a secondary content notification 512; the secondary content notification 512 begins in the secondary display 511 and spreads into the primary display 544; this is an example of high priority secondary content that can move from a secondary device to a primary device and overtake the primary content in the primary device [0093]; the access point 304 provides wireless communication links 310 with wagering game machines 306, 311, 312; the local area network 316 may also include wired communication links 315 to connect to servers 318, 319, wireless access point 304, wagering game machines 306, 311, 312, one or more docking stations 308 and one or more kiosks 313 for storing mobile machines [0073] and [Fig. 3]), wherein when received by the mobile device, the third data causes a mobile device application of the mobile device to display the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering game, the secondary display 511 for the docked mobile device 502 indicates a secondary content notification 512; the 

Regarding Claim 11:  Gagner further discloses wherein the service window transfer event occurs responsive to receipt of an input (Gagner, terminals can use priority to resolve conflicts when they receive multiple content presentation requests from multiple system components (e.g., primary game units, secondary game units, advertising servers, etc.); Criteria for determining priority can include: [0067];   Component State --Priority can be based on states associated with components that request content presentation; in some embodiments, primary and secondary content units can be in states such as: initiation state (i.e., about to begin play or presentation of content), playing or presentation state, status update state (e.g., changing status of a credit meter), idle, etc.; the following is an example of states and priority; the primary content unit 214 and the secondary content unit 220 can each conduct and provide content for a specific terminal; when both the primary and secondary units are in an idle state, the secondary content may have higher priority; higher priority can cause the secondary content to appear in a larger display area, to be superimposed over other content, etc.; if secondary content, like a secondary wagering game, moves to an active state, like a playing state, its priority may be heighted above the primary content in an idle state; if both are active, playing, etc., the primary content may have higher priority [0071]).

Regarding Claim 12:  Gagner further discloses wherein the service window transfer event automatically occurs responsive to a determination that the mobile device application is being executed (Gagner, terminals can use priority to resolve conflicts when they receive multiple content presentation requests from multiple system components (e.g., primary game 

Regarding Claim 13:  Gagner discloses a method of operating a gaming establishment management system component, the method comprising:
monitoring, by a processor, for an occurrence of a mobile device service window triggering event (Gagner, in some embodiments, secondary content is triggered by events in primary games; alternatively, secondary content may be triggered by events independent of any primary content [0050]; in stage "3", the secondary content server 401 determines secondary content based on the user related information (e.g., player account information and preferences); for instance, the secondary content server 401 includes various types of secondary content objects 440 like templates, graphics, icons, etc.; the secondary content objects 440 can be categorized by topic, for instance by sport type, by wagering game type, by casino event type, etc.; the wagering game server 428 also contains, or can access, information 441 related to secondary wagering games, sports bets, casino events, community services, 
responsive to the occurrence of the mobile device service window triggering event, wirelessly communicating, via a first interface and to a mobile device, first data (Gagner, in stage "4", the secondary content server 401 causes the secondary content to be presented during the wagering game [0083]) associated with a service window (Gagner, the wagering game system 101 can also present secondary content notifications 114, 116, 118, in the secondary content section 105 [0045] and [Fig. 1]), wherein when received by the mobile device, the first data causes a mobile device application of the mobile device to display the service window (Gagner, the wagering game server 428 can generate control information to cause the wagering game device 402 to assemble the baseball diamond icon and the play schedule information 441 into the secondary content notification 414; the wagering game device 402, then utilizes content, control information, and priority information, to generate the secondary content notification 414 and present it in the display 409 [0083]) independent of any 

Regarding Claim 14:  Gagner further discloses wherein the mobile device service window triggering event occurs based on an event associated with an electronic gaming machine in communication, via a second interface, with a gaming establishment server (Gagner, casinos can use advertisements and other notifications to notify players of interesting activities, games, and events [0038]).

Regarding Claim 15:  Gagner further discloses wherein the mobile device service window triggering event occurs based on information to be displayed by the service window (Gagner, the wagering game system 101 can also present secondary content notifications 114, 116, 118, in the secondary content section 105 [0045] and [Fig. 1]).

Regarding Claim 16:  Gagner further discloses wherein the mobile device service window triggering event occurs based on a parameter of the mobile device (Gagner, in some embodiments, secondary content is triggered by events in primary games [0050]).

Regarding Claim 17:  Gagner further discloses wherein the mobile device service window triggering event comprises an event selected by a player (Gagner, the secondary content notification 106 is a message regarding the player's schedule, such as travel plans, flight schedules, dinner appointments, events that the player registered for, etc. [0042] and [Fig. 1]).

Claim 18:  Gagner further discloses wherein the mobile device service window triggering event comprises an event selected by a gaming establishment operator (Gagner, casinos can use advertisements and other notifications to notify players of interesting activities, games, and events [0038]).

Regarding Claim 19:  Gagner further discloses after the occurrence of the mobile device service window triggering event, communicating, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine displaying an indication associated with the display of the service window (Gagner, the mobile device 502 can still communicate with a wagering game server to receive wagering game content (i.e., primary content), but the display of the content is passed on to the primary display 544 [0089]; in stage "3" the secondary content server 501 determines secondary devices, or devices other than, or in addition to, the primary device (e.g., primary display 544), on which to cause the secondary content to be presented; the secondary content server 501 analyzes the priority information and may determine that the priority information indicates an urgent notification (e.g., notifications 506 and 507); the secondary content server 501, therefore, determines that even if there are other devices, like the secondary display 543, the best location for the urgent notification would be in the primary display 544; on the other hand, the secondary content server 501 may determine that the priority information indicates that the secondary content, like the secondary content notification 510, which is an interactive notification that can be touched; consequently, the secondary content server 501 determines that the secondary display 543 is an ideal device to present the secondary content notification 510 because it is in reach of the player and has user interfacing capabilities (e.g., touch screen, mouse, touch pad, etc.) [0091]).

Claim 20:  Gagner further discloses after the first data is wirelessly communicated to the mobile device, communicating, via a second interface and to an electronic gaming machine, second data which results in a display device of the electronic gaming machine ceasing to display the service window (Gagner, in some embodiments, the secondary content server 501 causes the secondary content to move around from secondary device to primary device or vice versa; for example, in the case of a very important, high priority notification, like the player wins a progressive jackpot on a secondary wagering game, the secondary display 511 for the docked mobile device 502 indicates a secondary content notification 512; the secondary content notification 512 begins in the secondary display 511 and spreads into the primary display 544; this is an example of high priority secondary content that can move from a secondary device to a primary device and overtake the primary content in the primary device [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gagner in view of English, US 2017/0017657 A1 (hereinafter English).

Regarding Claim 4:  Gagner discloses the invention as recited above.  Gagner fails to explicitly disclose wherein the mobile device service window triggering event occurs via a mobile device application of the mobile device, the mobile device application comprising a location based digital wallet enabled application.
English teaches wherein the mobile device service window triggering event occurs via a mobile device application of the mobile device, the mobile device application comprising a location based digital wallet enabled application (English, user computing device 102 is a computing device that may be operated by a user (sometimes referred to herein as a player) to place a wager on the game; user computing devices 102 may include a mobile phone, a personal digital assistant (PDA), a tablet computer, a wearable computing device, a laptop 
Gagner discloses processes and devices that cause secondary content to be presented during wagering games (Gagner [Abstract]).  One of the devices described is a secondary content server (Gagner [Abstract]).  The secondary content server can obtain user related information, like user preferences, about a player of a wagering game and use the user related information to determine or generate secondary content (Gagner [Abstract]).  The secondary content server can cause the secondary content to be presented on a wagering game device or terminal (Gagner [Abstract]).  The secondary content server can determine if more than one device can present the secondary content (Gagner [Abstract]).  In some embodiments, the secondary content server presents the secondary content on a wagering game device (Gagner [Abstract]).  However, if other devices are connected to the wagering game device, the secondary content server may instead cause the secondary content to be presented on one of the other devices (Gagner [Abstract]).  In some embodiments, secondary content is triggered by events in primary games (Gagner [0050]).
In related art, English teaches wherein user computing device may be operated by a user (sometimes referred to herein as a player) to place a wager on the game (English [0029]).  User computing devices may include a mobile phone, a personal digital assistant (PDA), a tablet computer, a wearable computing device, a laptop computer, a desktop computer, a kiosk, a point-of-sale terminal, a virtual reality device, an augmented reality device, or any other suitable computing device that enables the user computing device to operate as described herein (English [0029]).  English further teaches wherein a digital wallet module stores payment or account information and funds that may be used to wager in games accessible through an 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the processes and devices that cause secondary content to be presented during wagering games as disclosed by Gagner with the digital wallet module stores payment or account information and funds that may be used to wager in games accessible through an application as taught by English in order to give users the ability to use funds stored in a digital wallet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WERNER G GARNER/            Primary Examiner, Art Unit 3715